Appeal by defendant from an amended sentence of the County Court, Rockland County (Zeck, J.), rendered July 23, 1980, which, upon a finding that defendant had violated his probation, revoked the original sentence of three years’ probation, which had been imposed upon his adjudication as a youthful offender, and sentenced defendant to six months’ imprisonment. Appeal dismissed as moot. Since defendant has served his sentence, and his youthful offender status has not been disturbed, his appeal is moot. Were we not to dismiss the appeal as moot we would affirm the sentence since defendant’s sole contention is based, for the most part, on alleged facts that are outside the record. Thus, the merits of that contention cannot be reviewed on appeal. Hopkins, J.P., Mangano, Margett and Thompson, JJ., concur.